COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JOSEPH VALENTINO JOINER,                       §              No. 08-18-00118-CR

                            Appellant,           §                 Appeal from the

  v.                                             §               346th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20150D02895)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until February 27, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before February 27, 2019.


              IT IS SO ORDERED this 14th day of January, 2019.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.